     Case: 1:18-cv-05242 Document #: 31 Filed: 10/28/19 Page 1 of 4 PageID #:117




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF ILLINOIS

Ronald Eric Louden Jr. (K-59775),               )
                                                )
                          Plaintiff,            )
                                                )               Case No. 18 C 5242
                  v.                            )
                                                )               Judge Jorge L. Alonso
                                                )
Carter, et al.,                                 )
                                                )
                          Defendants.           )

                                               ORDER

        Defendants’ Motion to Dismiss [24] is denied. Status remains set for 11/5/19 at 10:15 a.m.

                                            STATEMENT

        Plaintiff Ronald Eric Louden, Jr., currently an Illinois state prisoner, brings this pro se civil
rights action pursuant to 42 U.S.C. § 1983, regarding the alleged use of excessive force by City of
Evanston police officers during his June 8, 2018 arrest.

        Plaintiff alleged the following in his complaint. On June 6, 2018, Plaintiff was outside
grilling at a home in Evanston, Illinois. (Dkt. 11, pg. 4.) He was doing nothing illegal. (Id.)
Evanston police officers Carter and Guyer saw Plaintiff and “aggressively” approached Plaintiff
with their hands on their service revolvers. (Id.) Other officers followed, doing the same. (Id.)
Plaintiff had no shirt on, and no bulging pockets; because he feared for his life, “he reached into
his vehicle and called 911.” (Id.) Officer Carter tried to grab Plaintiff’s phone and pushed Plaintiff
against the vehicle. (Id., pg. 5.) Plaintiff asked if they had a warrant or if someone had called the
police, and the officers said “no.” (Id.) The officers “forcefully” handcuffed Plaintiff behind the
back. (Id.) They twisted Plaintiff’s arm and cut off blood circulation in his right arm. (Id.) The
officers then picked Plaintiff “off his feet” and threw him to the ground. (Id., pg. 7.) He landed
face first on a parking block, severely injuring his face, mouth, and front teeth. (Id.) His front
left tooth was “more than half broken,” and his right front tooth was broken to the root. (Id.) A
piece of his lip “had to be cut because it was hanging out his mouth.” (Id.) Plaintiff passed out,
and then woke up still on the ground with officers holding him down on his stomach, some with
their feet. (Id.) Plaintiff screamed and “lashed out in agony,” at which point the officers tased
him. (Id.) The officers placed a spit mask over his face; Plaintiff could not breath because he was
bleeding from his nose and mouth. (Id.) Plaintiff was placed in an ambulance and taken to North
Shore Hospital. (Id.) While in the ambulance, the officers searched Plaintiff for drugs and did not
find any. (Id., pg. 8.) They squeezed Plaintiff’s testicles and choked him. (Id.) At North Shore
Hospital, Plaintiff was sedated by nurses and doctors. (Id.) Plaintiff later learned that the nurses
and doctors “looked the other way” while the Evanston Police Department “treated [Plaintiff] like
an animal.” (Id.) Plaintiff’s injuries required surgery, but none was performed. (Id.) Plaintiff
    Case: 1:18-cv-05242 Document #: 31 Filed: 10/28/19 Page 2 of 4 PageID #:118




then spent two days at the Evanston Police Department with open wounds on his mouth, back and
shoulders. (Id.) His wounds became infected because North Shore Hospital did not cover them
in bandages. (Id.) After two days of “investigation,” Plaintiff was then “charged” and transferred
to the custody of the Cook County Department of Corrections. (Id.)

       Based on these allegations, the Court, on February 11, 2019, allowed Plaintiff to proceed
on Fourth Amendment claims of excessive force and denial of medical care against Officers Carter
and Guyer. (Dkt. 10.)

        On May 14, 2019, Plaintiff pleaded guilty to one count of unlawful use of a weapon by a
felon. (Dkt. 24, pg. 2.) Subsequently, on June 27, 2019, Defendants moved to dismiss the
complaint under the doctrine of collateral estoppel. (Dkt. 24.) Defendants contend that upon
pleading guilty to the weapons charge, Plaintiff stipulated to a set of facts, which included that he
physically resisted being placed in handcuffs and that these actions led Defendant Carter to use his
taser. (Id., pg. 2.) Specifically, Plaintiff stipulated that:

               The officers then tried verbally to get the defendant to move away from the
       open window and then tried to physically move him. And as the officers tried to
       diffuse the situation, they had concern because the defendant kept stating that he
       was going to die, and that the defendant would not move away from the window.

               Officers then tried to place handcuffs on the defendant. The defendant
       stiffened up his body and tried to keep his arms straight. Officer Carter numerous
       times told this defendant that he was going to be tased. The defendant did
       ultimately get his hands free at which point the officers deployed their taser and
       tased the defendant who fell and hit his mouth on a concrete parking barrier and
       appeared to be injured. Officers did recover from that car in the front passenger
       side a loaded .9 millimeter handgun, as well as cannabis. An ambulance was called
       for the defendant for his injuries.

(Dkt. 24, pg. 8-9.) Defendants argue that Plaintiff’s stipulation to the factual basis of the guilty
plea precludes – under the doctrine of collateral estoppel – his claims in this lawsuit. (Id., pg. 3-
5.) Plaintiff has responded. (Dkt. 27.)

        Issue preclusion, also known as collateral estoppel, is an affirmative defense, Fed. R. Civ.
P. 8(c), and, as such, is generally more appropriately resolved after the pleading stage. Parungao
v. Cmty. Health Sys., Inc., 858 F.3d 452, 457 (7th Cir. 2017) (considering affirmative defense of
res judicata). “But when it is ‘clear from the face of the complaint, and matters of which the court
may take judicial notice, that the plaintiff’s claims are barred as a matter of law,’ dismissal is
appropriate.” Id. (citations and footnote omitted).

        In determining the preclusive effect of an Illinois proceeding, this Court applies Illinois
law. Id. at 356-57. “Under Illinois law, ‘[c]ollateral estoppel may be applied when the issue
decided in the prior adjudication is identical with the one presented in the current action, there was
a final judgment on the merits in the prior adjudication, and the party against whom estoppel is
asserted was a party to . . . the prior adjudication.’” Id. at 357 (quoting Du Page Forklift Serv.,
Inc. v. Material Handling Servs., Inc., 744 N.E.2d 845, 849 (Ill. 2001)). In addition to these

                                                  2
    Case: 1:18-cv-05242 Document #: 31 Filed: 10/28/19 Page 3 of 4 PageID #:119




threshold requirements, a court should also satisfy itself that “no unfairness will result to the party
sought to be estopped,” that is, the party must have had “a full and fair opportunity to present his
case” and an “incentive to litigate.” Id. (quoting Am. Family Mut. Ins. Co. v. Savickas, 739 N.E.2d
445, 451 (Ill. 2000)).

        Here, even assuming for the sake of argument that all the other elements for collateral
estoppel are met, the first element is not: the issues decided at the plea hearing are not identical to
those at issue in this lawsuit. Although Plaintiff stipulated to resisting at one point in time – prior
to being placed in handcuffs – he did not stipulate to resisting at any other times. His complaint,
however, alleges that force was deployed against him once he was on the ground and even once
he was in the ambulance. The guilty plea stipulation contains no facts (aside from that an
ambulance was called) as to what happened after Plaintiff fell to the ground. More importantly,
though, even were Plaintiff resisting, neither the question of the reasonableness of Defendants’
conduct in response to Plaintiff, nor whether their conduct exceeded the bounds of their authority,
were ever litigated in the criminal proceedings.

        Caselaw from the “Heck bar” context is instructive here. The Supreme Court’s decision in
Heck v. Humphrey, 512 U.S. 477 (1994), bars actions for damages where a “judgment in favor of
the [prisoner] would necessarily imply the invalidity of his . . . sentence” or conviction. Id. at 486-
87. The Seventh Circuit has held many times that an excessive force claim is not necessarily
inconsistent with a conviction for resisting arrest, even if an individual has resisted arrest earlier
in the course of his encounter with police. See, e.g., Evans v. Poskon, 603 F.3d 362, 364 (7th Cir.
2010). The Seventh Circuit has explained that a plaintiff does not collaterally attack his conviction
for resisting arrest by arguing that he “suffered unnecessary injuries because [the officer’s]
response to his resistance ... was not, under the law governing excessive use of force, objectively
reasonable.” Van Gilder v. Baker, 435 F.3d 689, 692 (7th Cir. 2006) (“Were we to uphold the
application of Heck in this case, it would imply that once a person resists law enforcement, he has
invited the police to inflict any reaction or retribution they choose, while forfeiting the right to sue
for damages.”). In Brengettcy v. Horton, 423 F.3d 674, 683 (7th Cir. 2005), for example, the
plaintiff filed a § 1983 claim of excessive force after he had been convicted of battery of a peace
officer. The plaintiff alleged that he was unreasonably beaten after he struck the officer. Id. at
677-78. Success on such a claim “d[id] not undermine Brengettcy’s conviction or punishment for
his own acts of aggravated battery.” Id. at 683 (citing Wilkinson v. Dotson, 544 U.S. 74 (2005)).
A similar claim was not Heck-barred in Hardrick v. City of Bolingbrook, 522 F.3d 758, 762 (7th
Cir. 2008). In Hardrick, the plaintiff had pleaded guilty to resisting a police officer by
“struggl[ing] while being handcuffed,” 522 F.3d at 760, and the Seventh Circuit distinguished
between the officers’ use of force before and after the handcuffing:

       . . . the fact that Hardrick struggled while being handcuffed at one point in time
       does not preclude the possibility that at another point in time [he] was peaceably
       waiting to be handcuffed.

Id. at 764 (internal quotations omitted); see also Evans, 603 F.3d at 364 (a § 1983 plaintiff who
had been convicted of resisting arrest could proceed with civil rights claim that officers used
excessive force after subduing him); Boothe v. Sherman, No. 13 C 7228, 2016 WL 3125005, at *6
(N.D. Ill. June 3, 2016) (collecting cases holding that Heck does not bar all excessive force claims
because plaintiff who resists arrest can behave peacefully at another time).

                                                   3
    Case: 1:18-cv-05242 Document #: 31 Filed: 10/28/19 Page 4 of 4 PageID #:120




       Although the question here is not whether this lawsuit undermines Plaintiff’s conviction
(which was for weapon possession, not resisting arrest), the teachings of these cases still applies:
an admission to resisting arrest is not necessarily a determination that an officer’s use of force was
reasonable in response. The latter, distinct, issue was not litigated during Plaintiff’s criminal
proceedings. Collateral estoppel therefore does not bar this action.

       Accordingly, Defendants’ motion to dismiss is denied.




Date: 10/28/2019
                                                      Jorge L. Alonso
                                                      United States District Judge




                                                  4
